Order entered September 9, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00979-CV

                                 KEVIN R. DAVIS, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 422nd Judicial District Court
                                 Kaufman County, Texas
                            Trial Court Cause No. 90977-422

                                           ORDER
       We GRANT appellant’s September 5, 2014 motion for extension of time to file

jurisdictional letter brief and ORDER the brief be filed no later than October 13, 2014. No

further extensions will be granted absent exigent circumstances.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE